Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
            In claim 1, line 14, delete “Condition”.
            In claim 1, line 15, change “Assuming” to --- assuming ---.
            In claim 6, line 19, delete “Condition”.
            In claim 6, line 20, change “Assuming” to --- assuming ---.
            In claim 7, line 18, delete “Condition”.
            In claim 7, line 19, change “Assuming” to --- assuming ---.

Allowable Subject Matter
Claims 1-7 are allowed.

The following is an examiner’s statement of reasons for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-5
            The primary reasons for allowance are a charging roller comprising: an electroconductive mandrel; and an electroconductive layer as a surface layer, the electroconductive layer including a matrix containing a cross-linked product of a first rubber and domains dispersed in the matrix, each of the domains containing a cross-linked product of a second rubber and an electroconductive particle, the domains each having a volume resistivity lower than a volume resistivity of the matrix, wherein when sampling a cubic sample of the electroconductive layer having a side of 20.0 µm from a region from an outer surface of the electroconductive layer to a depth of 20.0 µm, 50 number% or more of all the domains in the cubic sample satisfy the following condition: assuming that a domain to be judged in the cubic sample is enveloped by an enveloping cuboid, the enveloping cuboid having two surfaces each of which is perpendicular to a line segment L, the line segment L passing through at least one arbitrary point in the domain to be judged and being perpendicular to a surface of the mandrel, "x" is longer than "y" and "z", where "x" is a length of the enveloping cuboid in an X-axis direction, "y" is a length thereof in a Y-axis direction, and "z" is a length thereof in a Z-axis direction, and a line segment S that is perpendicular to the line segment L and is parallel to an X-axis is able to be drawn.  The above limitations are contained in claims 1-5, but are not taught or suggested by the prior art of record.

Claim 6 
            The primary reasons for allowance are a process cartridge detachably attachable to a main body of an electrophotographic image forming apparatus, the process cartridge comprising: an electrophotographic photosensitive member; and a charging roller arranged so as to be capable of charging the electrophotographic photosensitive member, the charging roller comprising: an electroconductive mandrel; and an electroconductive layer as a surface layer, the electroconductive layer including a matrix containing a cross-linked product of a first rubber and domains dispersed in the matrix, each of the domains containing a cross-linked product of a second rubber and an electroconductive particle, the domains each having a volume resistivity lower than a volume resistivity of the matrix, wherein when sampling a cubic sample of the electroconductive layer having a side of 20.0 µm from a region from an outer surface of the electroconductive layer to a depth of 20.0 µm, 50 number% or more of all the domains in the cubic sample satisfy the following condition: assuming that a domain to be judged in the cubic sample is enveloped by an enveloping cuboid, the enveloping cuboid having two surfaces each of which is perpendicular to a line segment L, the line segment L passing through at least one arbitrary point in the domain to be judged and being perpendicular to a surface of the mandrel, "x" is longer than "y" and "z", where "x" is a length of the enveloping cuboid in an X-axis direction, "y" is a length thereof in a Y-axis direction, and "z" is a length thereof in a Z-axis direction, and a line segment S that is perpendicular to the line segment L and is parallel to an X-axis is able to be drawn.  The above limitations are contained in claim 6, but are not taught or suggested by the prior art of record.

Claim 7 
            The primary reasons for allowance are an electrophotographic image forming apparatus comprising: an electrophotographic photosensitive member; and a charging roller arranged so as to be capable of charging the electrophotographic photosensitive member, the charging roller comprising: an electroconductive mandrel; and an electroconductive layer as a surface layer, the electroconductive layer including a matrix containing a cross-linked product of a first rubber and domains dispersed in the matrix, each of the domains containing a cross-linked product of a second rubber and an electroconductive particle, the domains each having a volume resistivity lower than a volume resistivity of the matrix, wherein when sampling a cubic sample of the electroconductive layer having a side of 20.0 µm from a region from an outer surface of the electroconductive layer to a depth of 20.0 µm, 50 number% or more of all the domains in the cubic sample satisfy the following condition: assuming that a domain to be judged in the cubic sample is enveloped by an enveloping cuboid, the enveloping cuboid having two surfaces each of which is perpendicular to a line segment L, the line segment L passing through at least one arbitrary point in the domain to be judged and being perpendicular to a surface of the mandrel, "x" is longer than "y" and "z", where "x" is a length of the enveloping cuboid in an X-axis direction, "y" is a length thereof in a Y-axis direction, and "z" is a length thereof in a Z-axis direction, and a line segment S that is perpendicular to the line segment L and is parallel to an X-axis is able to be drawn.  The above limitations are contained in claim 7, but are not taught or suggested by the prior art of record.


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
            Yoshidome et al. (US 2017/0102633) and Kikuchi et al. (US 2020/0310266) disclose a member having an electro-conductive elastic layer including a matrix containing domains.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDRA L BRASE whose telephone number is (571)272-2131. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANDRA BRASE/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        July 28, 2022